              Case 2:19-cr-00014-MCE Document 108 Filed 10/06/20 Page 1 of 3


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   MIRIAM R. HINMAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00014-MCE

12                                 Plaintiff,            STIPULATION TO RULE 35(A) CORRECTION
                                                         REGARDING SUPERVISED RELEASE TERM;
13                          v.                           FINDINGS AND ORDER

14   MARIE ALCANTER,

15                                Defendant.

16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19   through defendant’s counsel of record, hereby stipulate as follows:

20          1.      This Court held the Judgment and Sentencing Hearing for the defendant on September

21   24, 2020.

22          2.      By this stipulation, the parties move to correct a technical error in the Court’s statement

23   of the defendant’s supervised release term, pursuant to Rule 35(a).

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     This Court pronounced its judgment and sentence at a hearing on September 24,

26          2020.

27   ///

28   ///


       STIPULATION TO RULE 35(A) CORRECTION               1
30
              Case 2:19-cr-00014-MCE Document 108 Filed 10/06/20 Page 2 of 3


 1                  b)     As part of the sentence, this Court ordered a total of 36 months of supervised

 2          release, which the Court stated as 24 months of supervised release on Count 3 and 12 months of

 3          supervised release on Count 4, to be served consecutively.

 4                  c)     Title 18, United States Code, Section 3624(e) states, “The term of supervised

 5          release commences on the day the person is released from imprisonment and runs concurrently

 6          with any Federal, State, or local term of probation or supervised release or parole for another

 7          offense to which the person is subject or becomes subject during the term of supervised release.”

 8                  d)     Pursuant to Fed. R. Crim. P. 35(a), within 14 days after sentencing, the court may

 9          correct a technical error in a sentence.

10                  e)     The parties request that the Court correct its statement of the defendant’s

11          supervised release term to the following: “Upon release from imprisonment, the defendant shall

12          be placed on supervised release for a term of 36 months on Count 3 and 12 months on Count 4,

13          to be served concurrently, for a total term of 36 months.”

14                  f)     All other aspects of the sentence shall remain the same.

15          4.      The parties request that the Court order this technical correction based on a review of the

16   papers, without any additional hearing. See Fed. R. Crim. P. 43(b)(4) (stating that defendant’s presence

17   is not required for correction of sentence under Rule 35).

18          IT IS SO STIPULATED.

19

20
      Dated: September 30, 2020                              MCGREGOR W. SCOTT
21                                                           United States Attorney
22
                                                             /s/ MIRIAM R. HINMAN
23                                                           MIRIAM R. HINMAN
                                                             Assistant United States Attorney
24

25
      Dated: October 1, 2020                                 /s/ HANNAH LABAREE
26                                                           HANNAH LABAREE
27                                                           Counsel for Defendant
                                                             Marie Alcanter
28

      STIPULATION TO RULE 35(A) CORRECTION               2
30
             Case 2:19-cr-00014-MCE Document 108 Filed 10/06/20 Page 3 of 3


 1

 2                                           FINDINGS AND ORDER

 3         1. The Court adopts the findings above.

 4         2. Based on the findings above, and pursuant to the Court’s authority under Fed. R. Crim. P.

 5             35(a), IT IS HEREBY ORDERED that this Court’s statement of the supervised release term

 6             for the defendant at the sentencing hearing held on September 24, 2020, shall be amended to

 7             the following: “Upon release from imprisonment, the defendant shall be placed on supervised

 8             release for a term of 36 months on Count 3 and 12 months on Count 4, to be served

 9             concurrently, for a total term of 36 months.”

10         3. All other aspects of the sentence shall remain the same.

11         IT IS SO ORDERED.

12

13   Dated: October 6, 2020

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO RULE 35(A) CORRECTION              3
30
